Title: Abigail Adams to Elizabeth Cranch, 1 August 1784
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



My dear Betsy
London August 1. 1784

Enclosed is a tasty ribbon for you, I do not mean to forget my other dear cousin, but could not light of one that all together pleased me at the time: Your cousin Jack, arrived here yesterday from the Hague to my no small joy I assure you. There is in his manners behaviour and countanance, Strong resemblance of his Pappa. He is the same good humourd Lad he formerly was. I look upon him Scarcly realizing that he belongs to me, Yet I should be very loth any one else should lay claim to him. I hope the two dear Boys whom I left behind, will be equally comforts and blessings to their Parents. Will you my good Girl give them from time your Sisterly advice and Warning; in this way you can repay all the little Services it was ever in my power to render you: next to my own children are those of my dear sisters in my affection and Regard; the personal merit of those who have arrived to years of maturity, need not the ties of consanguinity to endear them to me.
Your cousin has written to you largely I believe, for her pen has been employed ever since we left home when She was able on Board Ship; and when She could catch a moments time at home. Were you here I would introduce you to some very agreeable company, in particular to a Mr. Murray, a Friend of your cousin Jacks who is a Student in the Temple, an American who bears a very good Character is a young Gentleman of polite Manners easy address and real good sense, very chatty and Sentimental, writes handsomely and is really an accomplished youth. There are very few American Ladies here, but Gentlemen by the dozens, and not a day but what we have our Share of them; as you know I am fond of sociability, you will suppose I do not look forward with the most pleasureable Ideas, to my visit and residence in a Country the language of which I am a Stranger to. This is a real truth, I believe England should have been the last Country for me to have visited—but I cannot be unhappy surrounded by my own family. Without it no country would be pleasing. Some Sweet delightfull Scenes I have beheld Sinc I came here, the Situation of the foundling Hospitel would enchant you Betsy, I have wished for you, and longed to carry you with me to Drapers Garden. Find these places if you can amongst your pictures, paint has very littled hightned them I assure you: I am going to day to see Mr. Wests paintings, he is out of the city, but Mr. Trumble is a Pupil of his and resides with him when in Town. He attends us accompanied with Master Jack and Charlly Storer, who is not the least alterd. He does credit to his country his family and himself.
Your cousin received your Letter last thursday whilst we were at dinner at Mr. Atkinsons, Mr. Elworthy brought it, who lives but a little distance from them: you will receive your reward in the pleasure; in the painfull pleasure I assure you it gave us. I rose very early this morning to get an hour before Breakfast to write to one or two of my Friends. I have only my wrapping Gown on, and the clock warns me that company which I expect will be here before I am ready. Mr. Murray is to Breakfast with us and accompany us by his desire to this excursion. From Mr. Wests we are to visit the Monuments of Kings and Queens in Westminster Abbey.

To my Germantown Friends remember me, I design visiting writing them by the next opportunity. Adieu most affectionately Yours.
Abigail Adams

